Exhibit 10.18 PERFORMANCE SHARE AGREEMENT (CONVERTED AWARD – 2014 GRANT) PARK HOTELS & RESORTS INC. 2 This Performance Share Agreement, effective as of the Date of Grant (as defined below), is between Park Hotels & Resorts Inc., a Delaware corporation (the “Company”), and the Participant (as defined below). WHEREAS, as of January 3, 2017, the Company completed a spin-off transaction (the “Spin-Off”) from Hilton Worldwide Holdings Inc. (“Hilton Parent”), pursuant to which the Company became a publicly-traded corporation;
